PER CURIAM.
hWrit granted. The grant of the new trial is reversed'and remanded for reconsideration. It appears the trial court granted defendant’s motion for new trial at least in part on the absence in the record of defendant’s objection to the failure of the trial judge to instruct the jury with defendant’s proposed jury instructions. However, it has been determined that defendant’s objection is in the record. Nevertheless, uncertainty remains whether defendant’s proposed instructions are in the record.
This court has been provided with two documents, captioned and numbered, entitled Defense Proposed Jury Instructions, one with four numbered instructions with an original page number of 295 over-stamped with 000271 and marked as State’s Exhibit G, and one with three numbered instructions with an original page number of 297 over-stamped , with 000273 and marked as State’s Exhibit H.
This matter is remanded to the district court to determine whether the above-described jury instructions are in the trial court record, or alternatively, whether these documents were inadvertently left out of the record. Thereafter, the district court should further determine whether defendant is entitled to a new trial.